United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40833
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CARLOS GARCIA-GALIANO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1730-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Carlos Garcia-Galiano (Garcia) appeals his guilty-plea

conviction for illegal reentry into the United States following a

nonaggravated felony conviction in violation of 8 U.S.C. § 1326.

For the first time on appeal, Garcia argues that the sentencing

provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).        Garcia

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he seeks to preserve

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40833
                                -2-

the issue for Supreme Court review.   Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     Garcia also challenges a condition of supervised release set

forth in the written judgment that prohibits him from possessing

“any other dangerous weapon.”   Garcia argues that this provision

must be deleted from the written judgment because the district

court did not mention the condition when it orally pronounced

sentence.   We find no error in the written judgment.   See United

States v. Torres-Aguilar, 352 F.3d 934, 935-38 (5th Cir. 2003).

     AFFIRMED.